Order entered July 15, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00197-CV

                         IN THE INTEREST OF V.I.P.M., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-02616

                                            ORDER
       Before the Court are appellant’s June 12, 2019 notice of noncompliance with order to

produce supplemental record; June 17, 2019 motion to compel court reporter to comply with

court order; and, June 24, 2019 notice of correction regarding supplemental record. Appellant

asserts in these filings that the clerk’s and reporter’s records are incomplete. Specifically, as to

the reporter’s record, he asserts the reporter’s record is missing the transcript of hearings held

November 17, 2016, November 20, 2017, February 9, 2018, March 27, 2018, June 7, 2018,

August 21, 2018, and January 14, 2019. He further asserts the reporter’s record of hearings held

July 16, 2018 and August 6, 2018 lack the “conference and ruling on de novo hearing” he

requested. As to the clerk’s record, he asserts it fails to include a copy of an August 8, 2018

“order appointing attorney.”

       We note the reporter’s records of the July 16th and August 6th hearings contain the court

reporter’s certificate that the records are “a true and correct transcription of all portions of
evidence and other proceedings requested . . . and [which] were reported by me.” Additionally,

the reporter has filed written verification that no records exist for the other listed hearings and

Dallas County District Clerk Felicia Pitre has informed the Court the order appointing attorney

cannot be located. Accordingly, we deem the record complete and DENY the requested relief.

                                                     /s/    ERIN A. NOWELL
                                                            JUSTICE